Citation Nr: 0915371	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-07 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether vacatur of the decision of the Board of Veterans' 
Appeals issued on March 25, 2008 is warranted.  

2.  Entitlement to an initial or staged rating for post-
traumatic stress disorder, currently evaluated as 30 percent 
disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease, to include as secondary to service-connected post-
traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In that rating decision, in pertinent 
part, the RO granted service connection for post-traumatic 
stress disorder (PTSD), assigning a 30 percent rating, and 
denied service connection for a heart disease.  The Veteran 
has perfected an appeal regarding the rating assigned to the 
PTSD disability and the claim for service connection for a 
heart disability.

As discussed more fully below, the claim for service 
connection for a heart disease had previously been denied in 
an unappealed February 2000 rating decision.  Therefore, this 
issue is properly styled as an application to reopen a claim 
of service connection for heart disease.

The Veteran testified for the undersigned Veterans Law Judge 
in June 2007.  A transcript of this hearing has been 
associated with the claim file.

The Board issued a decision on March 25, 2008.  In that 
decision, the Board reopened the Veteran's claim for service 
connection for heart disease, to include as secondary to 
service-connected PTSD, and remanded the underlying service 
connection claim, along with the claim for a higher initial 
rating for PTSD.  Additional evidence has been received that 
is pertinent to the issues on appeal and such evidence is 
subject ct to the New York City Mail Amnesty Program.  In a 
March 2009 Informal Hearing Presentation, the Veteran's 
representative, Veterans of Foreign Wars of the United States 
(VFW), specifically did not waive initial RO consideration of 
the additional evidence.  See 38 C.F.R. § 20.1304 (2008).  In 
view of the foregoing, as will be explained in greater detail 
below, the Board's March 25, 2008 decision in this matter is 
vacated herein.   

The reopened claim for service connection for heart disease 
(as the result of the instant Board decision) and the claim 
for an increased rating for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 25, 2008, the Board issued a decision reopening 
the Veteran's claim for service connection for heart disease, 
to include as secondary to service-connected PTSD, and 
remanded the underlying service connection claim; in that 
same decision, the Board also remanded the claim for an 
increased rating for PTSD.

2.  Evidence pertinent to the new and material, and higher 
initial rating claims addressed in the March 25, 2008 Board 
decision/remand was received by VA before issuance of that 
determination; the additional evidence includes private 
medical records and a statement from the Veteran that were 
not previously associated with the claims file.     

3.  The most recently received evidence is relevant to both 
issues on appeal; this evidence is subject to the New York 
City Mail Amnesty Program and the Veteran has explicitly 
informed the Board that he does not waive initial RO review 
of the evidence; such evidence must be considered in order to 
determine of either benefit sought can be granted in full..

4.  The RO denied the Veteran's claims for entitlement to 
service connection for heart disease and hypertension in a 
February 2000 rating decision.

5.  Evidence obtained since the February 2000 rating decision 
denying service connection for heart disease is not 
cumulative of previously considered evidence, it relates to 
an unestablished fact necessary to substantiate the claim and 
it raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision/remand 
issued on March 25, 2008, have been met.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).

2.  The February 2000 rating decision denying service 
connection for heart disease is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.1103 
(2008).

3.  New and material evidence has been received since the 
February 2000 rating decision denying service connection for 
heart disease; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Order to Vacate

On March 25, 2008, the Board issued a decision reopening the 
Veteran's claim for service connection for heart disease, to 
include as secondary to service-connected PTSD, and remanded 
the underlying service connection claim.  In that same 
decision, the Board also remanded the claim for an increased 
rating for PTSD.

In May 2008, the Veteran submitted a statement in which he 
reported that the severity of his PTSD had increased 
dramatically and that he was trying to justify "suicide."  
In September 2008, private medical records, dated from 
November 2005 to August 2008, and VA Medical Center (VAMC) 
outpatient treatment records, dated from March 2005 to August 
2008, were received by VA.  The private medical records 
showed intermittent treatment for heart disease, and the VAMC 
outpatient treatment records showed intermittent treatment 
for the Veteran's service-connected PTSD.  Some of the 
aforementioned evidence dated prior to the May 2008 Board 
decision was not associated with the record at the time of 
the March 25, 2008 decision.  38 C.F.R. § 3.156 (c)(1).

The most recently received evidence is relevant to both 
issues on appeal.  Such evidence is subject to the New York 
City Mail Amnesty Program.  The Veteran through his 
representative has explicitly informed the Board that he does 
not waive initial RO review of the evidence.  Under the 
particular facts in this case, such evidence must be 
considered by the Board in order to determine of either 
benefit sought can be granted in full.  If not, the evidence 
in question must be reviewed by the RO.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's March 2008 
decision was not based on consideration of all the available 
evidence.  In order to assure due process, the Board has 
decided to vacate the March 2008 decision.

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b).  The merits of the issues set forth 
above will be considered de novo. 




II.  New and Material Claim

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria, and Analysis

The Veteran contends that he has a heart disability 
attributable to service.  In a February 2000 unappealed 
rating decision, the RO denied service connection for a heart 
disability.  The February 2000 rating decision, therefore, 
became final.  See 38 U.S.C.A. § 7105.

In December 2002, the Veteran filed to reopen the claim.  The 
Board notes that at the time of the February 2000 decision 
the RO considered the claim on a direct service incurrence 
basis only, and that the Veteran has now asserted that his 
heart disease is secondary to the service connected PTSD.  
The Board highlights, however, a new etiological theory does 
not constitute a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  In the July 2004 rating decision on 
appeal, the RO either implicitly found that new and material 
evidence had been received or did not consider the claim to 
have been previously denied.  Regardless of the RO's action 
regarding reopening the Veteran's claim, however, the Board 
must independently address the issue of reopening the 
Veteran's previously denied claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The evidence that must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers. Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the last 
final decision in February 2000.  In the February 2000 rating 
decision, the RO found that there was no medical evidence 
that the Veteran was diagnosed as having heart disease, no 
evidence of such during service and no evidence of a link 
between a current diagnosis of heart disease and any incident 
of service.  In this regard, although the RO found that the 
Veteran did not have a current heart disability, in a 
September 1996 VA general examination report of record, the 
examiner documented that the Veteran had a myocardial 
infarction in 1996 and had a defibrillation implant.

Since the February 2000 rating decision, additional evidence 
has been associated with the claims file.  This evidence 
includes evidence of a current heart disability. The Veteran 
was provided with a VA heart examination in December 2003.  
The examiner diagnosed coronary artery disease, but found 
there was not enough evidence to find a nexus between the 
Veteran's PTSD and coronary artery disease.

In the February 2000 rating decision, one basis for denial of 
the claim was that there was no current disability.  The 
evidence discussed above relates to this unestablished fact.  
As this fact is necessary to substantiate the claim of 
whether the veteran has a current (chronic) disability 
related to service or to a service-connected disability, and 
given the claim that the Veteran's heart disease is either 
linked to service or was caused or aggravated by his service-
connected PTSD, the Board finds that new and material 
evidence has been received.  This evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the February 2000 rating decision and it raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the claim is reopened.

The Board has considered all of the relevant evidence of 
record, to include recently received medical records, to 
determine if a higher rating for PTSD is warranted and 
whether such evidence supports a grant of service connection 
for heart disease on a direct, presumptive or secondary 
basis.  The Board finds that the evidence is relevant and 
further development of the claims for an increased rating and 
service connection is warranted. 


ORDER

The Board's decision of March 25, 2008, is hereby vacated.

New and material evidence having been received, the claim for 
entitlement to service connection for heart disease is 
reopened.  The appeal is granted to this extent only.





REMAND

The Board finds that before the claims on appeal are ripe for 
adjudication the Veteran must be provided with additional 
notice and assistance.

As noted above, the Veteran has submitted additional relevant 
evidence since the last supplemental statement of the case 
was issued in October 2007.  This evidence has not been 
reviewed by the RO.  VFW, the Veteran's representative, has 
specifically informed the Board that the Veteran does not 
waive initial RO consideration of the additional evidence.  
Under such circumstances, the RO must consider this 
additional evidence and if the claims are not granted, issue 
an appropriate supplemental statement of the case.  See 38 
C.F.R. §§ 19.31, 19.37, 20.1304(c) (2008).   

The Veteran contends that his PTSD is more disabling than 
currently evaluated.  The psychiatric evidence currently of 
record is conflicting as to the nature and severity of the 
Veteran's psychiatric disorders, to include PTSD.  The Board 
will briefly outline some of the competent evidence of record 
in this regard, to include the wide range of Global 
Assessment of Functioning (GAF) scores reported.

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

In this regard, the Veteran was last provided a VA 
psychiatric examination in September 2005.  In the 
examination report, the examiner assigned a GAF score of 46.  
The claims file includes other medical documents in which the 
veteran was assigned a GAF in the 40s. A GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Further in a 
December 2006 "Medical Assessment" form, the clinician 
completing the document indicated that due to PTSD the 
Veteran was "permanently damaged and unemployable."

In contrast, the claims file also includes medical records 
that indicate that the Veteran has less severe symptoms due 
to his PTSD.  In a January 2007 psychiatric examination 
performed by Industrial Medicine Associates, Inc, the Veteran 
was assigned a GAF of 60.  In addition, in an earlier VA 
examination, performed in December 2003, the Veteran was 
assigned a GAF of 59.  This examiner reviewed the claims file 
as part of the examination.  A GAF of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

Consideration must be given to the question of whether a 
staged rating is appropriate.  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999) (when an initially assigned 
disability evaluation has been disagreed with, as in this 
case, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period).  However, after review 
of the medical evidence of record, the Board finds 
conflicting evidence to such a degree that an additional VA 
psychiatric examination is warranted not only to determine 
the currently severity of the Veteran's PTSD but also to 
attempt to reconcile some of these conflicting findings.  38 
C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).

In the above decision, the Board reopened the claim for 
service connection for heart disease.  The Veteran, however, 
has not been provided notice regarding secondary service 
connection.  As to this aspect of the claim, the Board notes 
that, under 38 C.F.R. § 3.310, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, was enacted during the pendency of this appeal.  See 71 
Fed. Reg. 52744 (2006).  The amendment essentially codifies 
Allen and adds language that requires that a baseline level 
of severity of the nonservice- connected disease or injury 
must be established by medical evidence created before the 
onset of aggravation.

The Veteran should be provided a copy of 38 C.F.R. § 3.310 
and the amendment to that regulation, effective October 10, 
2006.  

As to the question of whether any VCAA notice is required 
with respect to the other claim on appeal, a higher initial 
or staged rating for PTSD, such claim for increase is a 
"downstream issue" from the claim for service connection 
for post-traumatic stress disorder.  While it was noted in 
the vacated May 2008 Board decision that the duty to notify 
provisions found in 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 
were applicable to the higher initial rating and service 
connection claims on appeal, along with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) with respect to the former 
claim, subsequent law has clarified the duty to notify 
provisions regarding downstream claims, to include claims for 
higher initial ratings.  In this type of circumstance, if the 
claimant has received a VCAA letter for the underlying claim 
(here service connection) and raises a new issue (here a 
higher initial rating) following the issuance of the rating 
decision that awarded the underlying claim, VA is not 
required to issue a new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 
2003).  In this case, the Veteran was provided proper VCAA 
notice regarding the claim for service connection for PTSD.

After this development has been completed, the AMC/RO should 
consider whether another examination regarding the claim of 
secondary service connection for heart disease, to include as 
secondary to PTSD is warranted.  See 38 C.F.R. §§ 3.310; 
Allen, supra.  See also 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be notified of the 
information and evidence needed to 
substantiate the claim for secondary 
service connection.  The Veteran should be 
provided with a copy of 38 C.F.R. § 3.310 
and the amendment to that regulation, 
effective October 10, 2006.

2.  All VA medical examination and 
treatment reports, and any private medical 
records that have not been obtained, which 
pertain to the claims on appeal must be 
obtained for inclusion in the record.

3.  The AMC/RO should afford the Veteran a 
comprehensive psychiatric examination for 
the purpose of determining the current 
severity of his PTSD.  The claims file 
should be sent to the examiner and the 
examiner should review the relevant 
evidence in the claims file.  The 
psychiatrist must assign a GAF score for 
the Veteran's PTSD.

4.  After the directed development has 
been completed regarding the claim for 
service connection for heart disease, to 
include as secondary to the Veteran's 
service-connected PTSD, the AMC/RO should 
consider whether another examination is 
warranted with respect to this claim.  38 
C.F.R. § 3.159(c)(4).

5.  Thereafter, the Veteran's claim for an 
initial or staged rating in excess of 30 
percent for PTSD and for service 
connection for heart disease on direct 
incurrence and secondary bases must be 
adjudicated on the basis of all of the 
evidence of record and all governing legal 
authority.

If the claim for service connection 
remains denied or the rating assigned for 
PTSD is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
includes consideration of all evidence 
added to the record since the last 
supplemental statement of the case was 
issued in October 2007.  This supplemental 
statement of the case must also include 
38 C.F.R. § 3.310 and the amendment to 
that regulation, effective October 10, 
2006.  

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to obtain evidentiary 
development and to preserve the Veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


